 Case 5:18-cv-00019-LGW-BWC Document 88 Filed 07/23/20 Page 1 of 5

                                                                              FILED
                                                                   John E. Triplett, Acting Clerk
                                                                    United States District Court




           In the United States District Court
                                                                By MGarcia at 2:45 pm, Jul 23, 2020




           for the Southern District of Georgia
                    Waycross Division
DONALD IVEY STALVEY, JR.,

     Plaintiff,

v.                                             No. 5:18-cv-19

UNITED STATES OF AMERICA,

     Defendant.

                                 ORDER

     Before the Court is Plaintiff Donald Stalvey’s Motion for

Reconsideration. Dkt. No. 78.     This motion is fully briefed by the

parties, dkt. nos. 80, 82, and is ripe for review. The facts and

procedural background of this case are largely detailed in the

Court’s Findings of Fact and Conclusions of Law (the Court’s “prior

Order”). Dkt. No. 77. At present, Plaintiff moves this Court to

reconsider its award to him, contending this Court “was operating

under the mistaken conclusion that there was no evidence that Mr.

Stalvey currently had any disability rating or permanent injury”

and “overlooked” testimony regarding Plaintiff’s alleged permanent

disability rating and maximum medical improvement offered by his

treating physician, Dr. Hellman. Dkt. No. 78-1 at 2-3. Otherwise,

Plaintiff contends, the Court would have awarded Mr. Stalvey more
    Case 5:18-cv-00019-LGW-BWC Document 88 Filed 07/23/20 Page 2 of 5



money. Id. at 3. For the reasons set forth below, Plaintiff’s

Motion is DENIED.

       To successfully move the Court for reconsideration under Rule

59(e), the moving party must demonstrate: (1) an intervening change

in controlling law, (2) the availability of new evidence, or (3)

the need to correct clear error or prevent manifest injustice.

Estate of Pidcock By and Through Pidcock v. Sunnyland Am., Inc.,

726 F. Supp. 1322, 1333 (S.D. Ga. 1989). 1 To grant such a motion,

the movant must “demonstrate why the court should reconsider its

decision and set forth facts or law of a strongly convincing nature

to induce the court to reverse its prior decision.” United States

v. Battle, 272 F. Supp. 2d 1354, 1357 (N.D. Ga. 2003) (internal

quotations and citations omitted). The decision to grant a motion

for reconsideration rests within the sound discretion of the

district court. Fla. Ass'n of Rehab. Facilities, Inc. v. State of

Fla. Dep't of Health & Rehab Servs., 225 F.3d 1208, 1216 (11th

Cir. 2000).

       Importantly, Rule 59(e) is not a means to “relitigate old

matters, or to raise arguments or to present evidence that could

have been raised prior to the entry of judgment.” Exxon Shipping

Co. v. Baker, 554 U.S. 471, 485 n.5 (2008). Instead, the movant


1 Plaintiff asks this Court to review his motion under either Federal Rule of
Civil Procedure 59 or Federal Rule of Civil Procedure 60. Rule 59(e) is the
appropriate tool available to Plaintiff at this stage (and renders an analysis
under Rule 60 unnecessary). See Brown v. Spells, No. 7:11-cv-91, 2011 WL 4543905
at *1 (M.D. Ga. Sept. 30, 2011).


                                       2
 Case 5:18-cv-00019-LGW-BWC Document 88 Filed 07/23/20 Page 3 of 5



must “demonstrate why the court should reconsider its decision and

set forth facts or law of a strongly convincing nature to induce

the court to reverse its prior decision.” United States v. Battle,

272 F. Supp. 2d 1354, 1357 (N.D. Ga. 2003) (internal quotations

and citations omitted). Moreover, a motion for reconsideration is

not an opportunity to instruct this Court on how it ”could have

done . . . better the first time.” Pres. Endangered Areas of Cobb's

History, Inc. v. U.S. Army Corps of Eng'rs, 916 F. Supp. 1557,

1560 (N.D. Ga. 1995) (procedural history and internal quotations

omitted).

     Here, Plaintiff argues that the Court erred because it found

“no evidence” that Mr. Stalvey, at the time of trial, had a

permanent disability rating or permanent injury and otherwise

“overlooked” evidence establishing Mr. Stalvey had a permanent

disability and reached maximum medical improvement. Dkt. No. 78-1

at 2-3. Apart from being unsupported by the evidence presented at

trial, these arguments do not offer any new facts previously

undiscovered, bring to light an applicable change in the law, nor

do they demonstrate that without amendment this Court’s prior Order

was manifestly unjust. Therefore, they are insufficient to induce

the Court to reconsider its prior Order under Rule 59(e).

     More pointedly, Plaintiff’s arguments fail because they are,

at best, reassertions of arguments and evidence first presented at

trial that he now contends demonstrate the Court “could have done


                                   3
 Case 5:18-cv-00019-LGW-BWC Document 88 Filed 07/23/20 Page 4 of 5



better” by awarding him more money. See Pres. Cobb's History, 916

F. Supp. at 1560. Plaintiff believes the only reason the Court

awarded him $68,716.33 in damages (and not more) is because the

Court overlooked certain pieces of evidence Plaintiff presented at

trial. Plaintiff is incorrect. The Court awarded Plaintiff the

compensatory damages he proved at trial. No more and no less.

Plaintiff did not sufficiently prove the amount of his future

medical expenses, so he was not entitled to such compensation under

Georgia law. Further, Plaintiff did not sufficiently prove that he

had a permanent disability rating of five percent or that he

reached   maximum   medical    improvement    because    he    presented   no

testimony deemed sufficiently reliable or credible to carry his

burden. Both at trial and in his motion for reconsideration,

Plaintiff attempts to convince the Court that general evidence of

disability   ratings    for   hypothetical    patients   who    qualify    for

anterior cervical discectomy surgery and broad explanations of

maximum   improvement    status   establish    conclusively     Plaintiff’s

disability rating of five percent and maximum improvement status.

These arguments did not persuade the Court at trial, and the Court

remains unpersuaded. Plaintiff’s Motion for Reconsideration, dkt.

no. 78, is DENIED.




                                    4
Case 5:18-cv-00019-LGW-BWC Document 88 Filed 07/23/20 Page 5 of 5



   SO ORDERED, this 23rd day of July, 2020.




                                HON. LISA GODBEY WOOD, JUDGE
                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF GEORGIA




                                  5
